EXHIBIT 10.3
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made as of July 17, 2008,
between Anthony Cherbak (“Executive”) and Resources Connection, Inc. (the
“Company”).
RECITALS
     WHEREAS, the Company desires to establish its right to the services of
Executive in the capacities described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and promises set
forth herein, the parties agree as follows:
1. RETENTION
     The Company does hereby hire, engage, and employ Executive as an Executive
Vice President and Chief Operating Officer of the Company during the Period of
Employment (as defined in Section 3), and Executive does hereby accept and agree
to such hiring, engagement, and employment, on the terms and conditions
expressly set forth in this Agreement.
2. DUTIES
     (a) During the Period of Employment (as defined in Section 3), Executive
shall serve the Company in such positions fully, diligently, competently, and in
conformity with the provisions of this Agreement, directives of the Chief
Executive Officer and the Board of Directors of the Company (the “Board”), and
the corporate policies of the Company as they presently exist, and as such
policies may be amended, modified, changed, or adopted during the Period of
Employment, and Executive shall have duties and authority consistent with
Executive’s position as an Executive Vice President and Chief Operating Officer.
If requested by the Company, Executive shall also serve as a member of the Board
and any Board committees without additional compensation.
     (b) Throughout the Period of Employment, Executive shall devote his full
business time, energy, and skill to the performance of his duties for the
Company, vacations and other leave authorized under this Agreement excepted. The
foregoing notwithstanding, Executive shall be permitted to (i) engage in
charitable and community affairs, and (ii) to make investments of any character
in any business or businesses and to manage such investments (but not be
involved in the day-to-day operations of any such business); provided, in each
case, and in the aggregate, that such activities do not interfere with the
performance of Executive’s duties hereunder or conflict with the provisions of
Sections 14 and 15, and further provided that Executive shall not serve as a
director of any other publicly traded entity without gaining the

-1-



--------------------------------------------------------------------------------



 



consent of the Chief Executive Officer and the Corporate Governance, Nominating
and Compensation Committee of the Board prior to the commencement of such
service.
     (c) Executive shall exercise due diligence and care in the performance of
his duties for and the fulfillment of his obligations to the Company under this
Agreement.
     (d) During the Period of Employment, the Company shall furnish Executive
with office, secretarial and other facilities and services as are reasonably
necessary or appropriate for the performance of Executive’s duties hereunder and
consistent with his position as an Executive Vice President and Chief Operating
Officer of the Company.
     (e) Executive hereby represents to the Company that the execution and
delivery of this Agreement by Executive and the Company and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment or other agreement or policy
to which Executive is a party or otherwise bound.
3. PERIOD OF EMPLOYMENT
     The “Period of Employment” shall, unless sooner terminated as provided
herein, be three (3) years commencing on August 1, 2008 (the “Effective Date”)
and ending with the close of business on July 31, 2011. Notwithstanding the
preceding sentence, commencing with August 1, 2010, and on each August 1
thereafter (each an “Extension Date”), the Period of Employment shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto sixty (60) days’ prior written notice
before the next scheduled Extension Date that the Period of Employment shall not
be so extended (the “Non-Extension Notice”). The term “Period of Employment”
shall include any extension that becomes applicable pursuant to the preceding
sentence.
4. COMPENSATION
     (a) BASE SALARY. During the Period of Employment, the Company shall pay
Executive, and Executive agrees to accept from the Company, in payment for his
services, a base salary of three hundred eighteen thousand dollars ($318,000)
per year (“Base Salary”), payable in accordance with the Company’s general
payroll practices in effect from time to time (but in no event less frequently
than in monthly installments). The Board shall consider not less frequently than
annually upward adjustment to Executive’s Base Salary. The determination of
whether Executive’s Base Salary will be upwardly adjusted is within the sole and
absolute discretion of the Chief Executive Officer in consultation with the
Board. The Chief Executive Officer at any time or times may, but shall have no
obligation to, supplement Executive’s salary by such bonuses and/or other
special payments and benefits as the Company in its sole and absolute discretion
may determine.
     (b) ANNUAL INCENTIVE COMPENSATION. During the Period of Employment,
Executive shall be entitled to participate in any annual incentive or bonus plan
or plans maintained by the Company for global senior management executives of
the Company generally, in accordance with the terms, conditions, and provisions
of each such plan as the same may be changed, amended, or terminated, from time
to time in the discretion of the Board.

-2-



--------------------------------------------------------------------------------



 



     (c) EQUITY COMPENSATION. During the Period of Employment, Executive shall
be eligible to receive grants of stock options, restricted stock, stock
appreciation rights, or other equity compensation on such terms and conditions
as determined from time to time in the discretion of the Board.
          Upon (or as may be necessary to give effect to such acceleration,
immediately prior to) a Change of Control event, as such term is defined in
Section 7.3 of the Company’s 2004 Performance Incentive Plan, all of Executive’s
then-outstanding and otherwise unvested outstanding equity awards shall be
deemed immediately vested, notwithstanding any other provision of the applicable
plans or award documentation to the contrary.
5. BENEFITS
     (a) HEALTH AND WELFARE. During the Period of Employment, Executive shall be
entitled to participate in all health and welfare benefit plans and programs and
all retirement, deferred compensation and similar plans and programs generally
available to all other global senior management executives of the Company as in
effect from time to time, subject to any restrictions specified in such plans
and programs.
     (b) FRINGE BENEFITS. During the Period of Employment, Executive shall be
entitled to participate in all fringe benefit plans and programs generally
available to all other global senior management executives of the Company as in
effect from time to time, subject to any restrictions specified in such plans
and programs.
     (c) PERSONAL TIME OFF AND OTHER LEAVE. Executive shall be entitled to such
amounts of paid personal time off and other leave, as from time to time may be
allowed to the Company’s global senior management executives generally or as
approved by the Board specifically, with such personal time off to be scheduled
and taken in accordance with the Company’s standard policies applicable to such
personnel.
     (d) BUSINESS EXPENSES. During the Period of Employment, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with the Company’s
business expense reimbursement policies as in effect from time to time. At the
latest, reimbursement shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense was incurred. The
amount of expenses eligible for reimbursement during any taxable year of
Executive shall not affect the expenses eligible for reimbursement in any other
taxable year of Executive.
     (e) AUTOMOBILE. To the extent provided to other senior officers or
executives of the Company, during the Period of Employment, Executive shall be
entitled to receive an automobile allowance or a leased automobile and
reimbursement for expenses associated with the operation and maintenance of such
automobile. The Company will reimburse Executive upon presentation of vouchers
and documentation for any such operational and maintenance expenses which are
consistent with the usual accounting procedures of the Company.

-3-



--------------------------------------------------------------------------------



 



6. DEATH OR DISABILITY
     (a) DEFINITION OF PERMANENTLY DISABLED AND PERMANENT DISABILITY. For
purposes of this Agreement, the terms “Permanently Disabled” and “Permanent
Disability” shall mean Executive’s inability, because of physical or mental
illness or injury, to perform substantially all of his customary duties pursuant
to this Agreement, even with a reasonable accommodation, and the continuation of
such disabled condition for a period of ninety (90) continuous days, or for not
less than one hundred eighty (180) days during any continuous twenty-four
(24) month period. Whether Executive is Permanently Disabled shall be certified
to the Company by a Qualified Physician (as hereinafter defined). The
determination of the individual Qualified Physician shall be binding and
conclusive for all purposes. As used herein, the term “Qualified Physician”
shall mean any medical doctor who is licensed to practice medicine in the State
of Executive’s residence. Executive and the Company may in any instance, and in
lieu of a determination by a Qualified Physician, agree between themselves that
Executive is Permanently Disabled. The terms “Permanent Disability” and
“Permanently Disabled” as used herein may have meanings different from those
used in any disability insurance policy or program maintained by Executive or
the Company.
     (b) VESTING ON DEATH OR DISABILITY. Upon any termination of the Period of
Employment and Executive’s employment hereunder by reason of Executive’s death
or Permanent Disability, as defined in Section 6(a) (“Death or Disability –
Definition of Permanently Disabled and Permanent Disability”), any
then-outstanding and otherwise unvested stock options, restricted stock and any
other equity or equity-based awards granted by the Company to the Executive
shall thereupon automatically be deemed vested and remain exercisable for the
lesser of three years or the term of the award, notwithstanding any other
provision of this Agreement or applicable plans.
     (c) TERMINATION DUE TO DEATH OR DISABILITY. If Executive dies or becomes
Permanently Disabled during the Period of Employment, the Period of Employment
and Executive’s employment shall automatically cease and terminate as of the
date of Executive’s death or the date of Permanent Disability (which date shall
be determined by the Qualified Physician or by agreement, under Section 6(a)
above, and referred to as the “Disability Date”), as the case may be. In the
event of the termination of the Period of Employment and Executive’s employment
hereunder due to Executive’s death or Permanent Disability, Executive or his
estate shall be entitled to receive:
          (i) a lump sum cash payment, payable within ten (10) business days
after termination of Executive’s employment, equal to the sum of (x) any accrued
but unpaid Base Salary as of the date of Executive’s termination of employment
hereunder and (y) any earned but unpaid annual incentive compensation in respect
of the most recently completed fiscal year preceding Executive’s termination of
employment hereunder (the “Earned/Unpaid Annual Bonus”); and
          (ii) a pro-rated portion of the target annual incentive compensation,
if any, that Executive would have been entitled to receive pursuant to Section
4(b) in respect of the fiscal year in which termination of Executive’s
employment occurs, based upon the percentage of such fiscal year that shall have
elapsed through the date of Executive’s termination of

-4-



--------------------------------------------------------------------------------



 



employment, payable when such annual incentive would otherwise have been payable
had Executive’s employment not terminated.
     Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to Executive’s death or Permanent
Disability, except as set forth in Sections 6(b) and 6(c), and except for
Executive’s rights (if any) under the plans, arrangements and programs
referenced in Sections 4(b), 4(c) and 5, Executive shall have no further rights
to any compensation or other benefits under this Agreement.
     In the event Executive’s employment is terminated on account of Executive’s
Permanent Disability, he shall, so long as his Permanent Disability continues,
remain eligible for all benefits provided under any long-term disability
programs of the Company in effect at the time of such termination, subject to
the terms and conditions of any such programs, as the same may be changed,
modified, or terminated for or with respect to all senior management personnel
of the Company.
7. TERMINATION BY THE COMPANY
     (a) TERMINATION FOR CAUSE. The Company may, by providing written notice to
Executive, terminate the Period of Employment and Executive’s employment
hereunder for Cause at any time. The term “Cause” for purpose of this Agreement
shall mean:

  (i)   Executive’s conviction of or entrance of a plea of guilty or nolo
contendere to a felony; or     (ii)   Executive is engaging or has engaged in
material fraud, material dishonesty, or other acts of willful and continued
misconduct in connection with the business affairs of the Company; or     (iii)
  Conviction of criminal theft, embezzlement, or other criminal misappropriation
of funds by Executive from the Company; or     (iv)   Executive’s continued and
substantial failure to perform the duties hereunder (other than as a result of
total or partial incapacity due to physical illness), which failure is not cured
within thirty (30) days following written notice by the Company to Executive of
such failure; provided, however, that (A) it shall not be Cause if Executive is
making good faith efforts to perform duties and (B) this provision shall not
apply to any qualitative dissatisfaction by the Company with Executive’s
performance of his duties hereunder; or     (v)   Executive’s continued breach
of the provisions of Sections 14 and/or 15 of this Agreement, which breach is
not cured within thirty (30) days following written notice by the Company to
Executive of such breach.

     If Executive’s employment is terminated for Cause, the termination shall
take effect on the effective date (pursuant to Section 27 (“Notices”)) of
written notice of such termination to Executive. A determination by the Board
that Cause exists shall be effective only if approved at

-5-



--------------------------------------------------------------------------------



 



a Board meeting (in person or telephonic) by at least a majority of the Board
(not counting the Executive if he is then a member of the Board). The Executive
is entitled to be present (with counsel) at such meeting and respond to any
basis that may be asserted as constituting Cause (a summary of which shall be
supplied to the Executive in writing at least ten (10) days before any such
meeting).
     In the event of the termination of the Period of Employment and Executive’s
employment hereunder due to a termination by the Company for Cause, then
Executive shall be entitled to receive: (i) a lump sum cash payment, payable
within ten (10) business days after termination of Executive’s employment equal
to the sum of (A) accrued but unpaid Base Salary as of the date of termination
of Executive’s employment hereunder (including any accrued but unpaid personal
time off) and (B) any Earned/Unpaid Annual Bonus in respect of the most recently
completed fiscal year preceding termination of Executive’s employment hereunder.
     Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to termination by the Company for
Cause, except as set forth in this Section 7(a), Executive shall have no further
rights to any compensation or other benefits under this Agreement.
     If the Company attempts to terminate Executive’s employment pursuant to
this Section 7(a) and it is ultimately determined that the Company lacked Cause,
in addition to any other non-contractual remedies Executive may have, the
provisions of Section 7(b) (“Termination by the Company-Termination Without
Cause”) shall apply and Executive shall be entitled to receive the payments
called for by Section 7(b) (“Termination by the Company-Termination Without
Cause”).
     (b) TERMINATION WITHOUT CAUSE. The Company may, with or without reason,
terminate the Period of Employment and Executive’s employment hereunder without
Cause at any time, by providing Executive written notice of such termination. In
the event of the termination of the Period of Employment and Executive’s
employment hereunder due to a termination by the Company without Cause (other
than due to Executive’s death or Permanent Disability), then Executive shall be
entitled to receive:
          (i) a lump sum cash payment, payable within ten (10) business days
after termination of Executive’s employment equal to the sum of (A) any accrued
but unpaid Base Salary as of the date of Executive’s termination of employment
hereunder (including any accrued but unpaid personal time off), (B) the
Earned/Unpaid Annual Bonus, if any, and (C) an amount equal to three and a half
times the then current Base Salary.
          (ii) any remaining unvested stock options or restricted stock shall
thereupon automatically be deemed vested and remain exercisable for the duration
of the term of such award, notwithstanding any other provision of this Agreement
or applicable plans; and
          (iii) continued participation in the Company’s group health insurance
plans at the Company’s expense until the earlier of (A) the expiration of the
two (2) years from the effective date of termination or (B) Executive’s
eligibility for participation in the group health plan of a subsequent employer
or entity for which Executive provides consulting services;

-6-



--------------------------------------------------------------------------------



 



provided, however, that the amount otherwise payable to Executive pursuant to
Section 7(b)(i)(C) shall be reduced by the amount of any cash severance or
termination benefits paid to Executive under any other severance plan, severance
program or severance arrangement of the Company and its affiliates (but not
reduced by any other payment to Executive whatsoever, including (without
limitation) any payment by the Company or any affiliate of the Company in
consideration of stock or any other property).
     Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to termination by the Company without
Cause, except as set forth in this Section 7(b), Executive shall have no further
rights to any compensation or other benefits under this Agreement.
     As a condition precedent to any Company obligation to the Executive
pursuant to this Section 7(b), the Executive shall, upon or promptly following
his last day of employment with the Company, provide the Company with a valid,
executed, written release of claims (in the form attached hereto as Exhibit A or
such other form as modified by the Company for senior executives) and such
release shall have not been revoked by the Executive pursuant to any revocation
rights afforded by applicable law. The Company shall have no obligation to make
any payment to the Executive pursuant to Section 7(b) unless and until the
release contemplated by this Section 7(b) becomes irrevocable by the Executive
in accordance with all applicable laws, rules and regulations.
8. TERMINATION BY EXECUTIVE
     (a) TERMINATION WITHOUT GOOD REASON. Executive shall have the right to
terminate the Period of Employment and Executive’s employment hereunder at any
time without Good Reason (as defined below) upon thirty (30) days prior written
notice of such termination to the Company. Any such termination by the Executive
without Good Reason shall be treated for all purposes of this Agreement as a
termination by the Company for Cause and the provisions of Section 7(a) shall
apply.
     (b) TERMINATION WITH GOOD REASON. The Executive may terminate the Period of
Employment and resign from employment hereunder for “Good Reason”:

  (i)   if the Company requires Executive to relocate his principal office to a
location outside of Orange County, California, without Executive’s consent; or  
  (ii)   if the Company fails to provide Executive with the compensation and
benefits called for by this Agreement; or     (iii)   if the Company materially
diminishes Executive’s authority, duties, responsibilities, or     (iv)   if the
Company materially breaches any provision of this Agreement;

provided, however, that none of the events described in Subsection 8(b)(ii),
8(b)(iii) or 8(b)(iv) shall constitute Good Reason unless Executive shall have
notified the Company in writing

-7-



--------------------------------------------------------------------------------



 



describing the event(s) which constitute Good Reason within sixty (60) days of
the initial existence of such event(s) and then only if the Company shall have
failed to cure such event within thirty (30) days after the Company’s receipt of
such written notice; and provided, further, that in all events the termination
of the Executive’s employment with the Corporation shall not constitute a
termination for Good Reason unless such termination occurs not more than one
(1) year following the initial existence of the event(s) claimed to constitute
Good Reason.
     Any such termination by Executive for Good Reason shall be treated for all
purposes of this Agreement as a termination by the Company without Cause and the
provisions of Section 7(b) shall apply; provided, however, that if Executive
attempts to resign for Good Reason pursuant to this Section 8(b) and it is
ultimately determined that Good Reason did not exist, Executive shall be deemed
to have resigned from employment without Good Reason and the provisions of
Section 8(a) (“Termination Without Good Reason”) and, by reference therein, the
provisions of Section 7(a) (“Termination For Cause”), shall apply.
9. EXCLUSIVE REMEDY
     Executive agrees that the payments contemplated by this Agreement shall
constitute the exclusive and sole contract remedy for any termination of his
employment and Executive covenants not to assert or pursue any other contractual
remedies, at law or in equity, with respect to any termination of employment.
10. EXPIRATION OF PERIOD OF EMPLOYMENT
     (a) ELECTION NOT TO EXTEND PERIOD OF EMPLOYMENT. If either party elects not
to extend the Period of Employment pursuant to Section 3, unless Executive’s
employment is earlier terminated pursuant to Sections 6, 7 or 8, termination of
Executive’s employment hereunder shall be deemed to occur on the close of
business on the day immediately preceding the anniversary of the next Extension
Date following the delivery of the Non-Extension Notice pursuant to Section 3.
If the Company elects not to extend the Period of Employment, Executive’s
termination will be treated for all purposes under this Agreement as a
termination by the Company without Cause under Section 7(b); provided, however,
that the applicable lump sum payment due pursuant to a non-renewal shall be two
times Executive’s then current Base Salary only. If Executive elects not to
extend the Period of Employment, Executive’s termination will be treated for all
purposes under this Agreement as a termination by Executive without Good Reason
under Section 8(a).
     (b) CONTINUED EMPLOYMENT BEYOND EXPIRATION OF PERIOD OF EMPLOYMENT. If
either party elects not to extend the Period of Employment pursuant to
Section 3, but the parties want to continue Executive’s employment without a
written contract, such continued employment will be at will and shall not be
deemed to extend any of the provisions of this Agreement. At such time,
Executive’s employment may thereafter be terminated at will by either Executive
or the Company; provided, however, that the provisions of Sections 14, 15 and 16
shall survive any termination of this Agreement or Executive’s termination of
employment hereunder.

-8-



--------------------------------------------------------------------------------



 



11. GROSS-UP
     Notwithstanding any other provision of this Agreement, if and to the extent
any payment made under this Agreement, either alone or in conjunction with other
payments Executive has the right to receive either directly or indirectly from
the Company, would constitute an “excess parachute payment” under Section 280G
of the Internal Revenue Code of 1986, as amended, then Executive shall be
entitled to receive an excise tax gross-up payment in accordance with
Appendix A.
12. CONSISTENT TREATMENT
     If compensation or benefits plans, programs or arrangements are offered to
other senior executives of the Company, the Executive shall have the right to
participate in such plans, programs and arrangement on a basis not less
favorable to the Executive than the terms and conditions of such plans, programs
and arrangements generally applicable to the other senior executives of the
Company.
13. MEANS AND EFFECT OF TERMINATION
     Any termination of Executive’s employment under this Agreement shall be
communicated by written notice of termination from the terminating party to the
other party. The notice of termination shall indicate the specific provision(s)
of this Agreement relied upon in effecting the termination and shall set forth
in reasonable detail the facts and circumstances alleged to provide a basis for
termination, if any such basis is required by the applicable provision(s) of
this Agreement.
14. RESTRICTIVE COVENANTS
     Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
     (a) During the period of Executive’s employment by the Company, Executive
will not, directly or indirectly, (i) engage in any business for Executive’s own
account that competes with the business of the Company or its affiliates
(including, without limitation, businesses which the Company or its affiliates
have specific plans to conduct in the future and as to which Executive is aware
of such planning), (ii) enter the employ of, or render any services to, any
person engaged in any business that competes with the business of the Company or
its affiliates, (iii) acquire a financial interest in any person engaged in any
business that competes with the business of the Company or its affiliates,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant. During the period of
Executive’s employment by the Company and for a period of two years thereafter
(the “Restricted Period”), Executive will not, directly or indirectly, interfere
with business relationships (whether formed before or after the date of this
Agreement) between the Company or any of its affiliates and customers,
suppliers, partners, members or investors of the Company or its affiliates.
     (b) Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly, own, solely as an investment, securities of any
person engaged in the

-9-



--------------------------------------------------------------------------------



 



business of the Company or its affiliates which are publicly traded on a
national or regional stock exchange or on an over-the-counter market if
Executive (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such person.
     (c) During the Restricted Period, Executive will not, directly or
indirectly, (i) solicit or encourage any employee of the Company or its
affiliates to leave the employment of the Company or its affiliates.
     (d) During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
affiliates any consultant then under contract with the Company or its
affiliates.
     (e) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 14 to be reasonable,
if a final determination is made by an arbitrator or court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any arbitrator or court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.
15. CONFIDENTIALITY.
     Executive will not at any time (whether during or after his employment with
the Company), unless compelled by lawful process, disclose or use for his own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
subsidiaries or affiliates, any trade secrets, or other confidential data or
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans, or the business and affairs
of the Company generally, or of any subsidiary or affiliate of the Company;
provided that the foregoing shall not apply to information which is not unique
to the Company or which is generally known to the industry or the public other
than as a result of Executive’s breach of this covenant. Executive agrees that
upon termination of his employment with the Company for any reason, he will
return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company and its affiliates, except that he
may retain personal notes, notebooks and diaries that do not contain
confidential information of the type described in the preceding sentence.
Executive further agrees that he will not retain or use for his account at any
time any trade names, trademark or other proprietary business designation used
or owned in connection with the business of the Company or its affiliates.

-10-



--------------------------------------------------------------------------------



 



16. SPECIFIC PERFORMANCE
     Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 14 or Section 15
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.
17. ASSIGNMENT
     This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that, in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder.
18. GOVERNING LAW
     This Agreement and the legal relations hereby created between the parties
hereto shall be governed by and construed under and in accordance with the
internal laws of the State of California, without regard to conflicts of laws
principles thereof.
19. ENTIRE AGREEMENT
     This Agreement embodies the entire agreement of the parties hereto
respecting the matters within its scope. This Agreement supersedes all prior
agreements of the parties hereto on the subject matter hereof. Any prior
negotiations, correspondence, agreements, proposals, or understandings relating
to the subject matter hereof shall be deemed to be merged into this Agreement
and to the extent inconsistent herewith, such negotiations, correspondence,
agreements, proposals, or understandings shall be deemed to be of no force or
effect. There are no representations, warranties, or agreements, whether express
or implied, or oral or written, with respect to the subject matter hereof,
except as set forth herein. Notwithstanding the foregoing, this Agreement is not
intended to modify or extinguish any rights or obligations contained in (i) any
stock option, restricted stock or other equity or equity-based award agreement
between Executive and the Company that was executed prior to the date hereof or
(ii) any indemnification agreement between Executive and the Company prior to
the date hereof.

-11-



--------------------------------------------------------------------------------



 



20. POST-TERMINATION COOPERATION
     Executive agrees that following the termination of his employment for any
reason, he shall reasonably cooperate at mutually convenient times in the
Company’s defense against any threatened or pending litigation or in any
investigation or proceeding by any governmental agency or body that relates to
any events or actions which occurred during the term of Executive’s employment
with the Company. The Company shall reimburse Executive for reasonable expenses
incurred by Executive in connection with such cooperation. Executive shall be
compensated for his time at a mutually agreed upon rate for any services other
than the provision of information to the Company or its counsel and/or
testifying as a witness, which he shall undertake without any compensation.
21. MODIFICATIONS
     This Agreement shall not be modified by any oral agreement, either express
or implied, and all modifications hereof shall be in writing and signed by the
parties hereto.
22. WAIVER
     Failure to insist upon strict compliance with any of the terms, covenants,
or conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.
23. NUMBER AND GENDER
     Where the context requires, the singular shall include the plural, the
plural shall include the singular, and any gender shall include all other
genders.
24. SECTION HEADINGS
     The section headings in this Agreement are for the purpose of convenience
only and shall not limit or otherwise affect any of the terms hereof.

-12-



--------------------------------------------------------------------------------



 



25. ATTORNEYS’ FEES
     Executive and the Company agree that in any action arising out of this
Agreement, each side shall bear its own attorneys’ fees and costs incurred by it
or him in connection with such action.
26. SEVERABILITY
     In the event that an arbitrator or court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, then only the portions of this Agreement which violate such
statute or public policy shall be stricken, and all portions of this Agreement
which do not violate any statute or public policy shall continue in full force
and effect. Furthermore, any order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.
27. NOTICES
     All notices under this Agreement shall be in writing and shall be either
personally delivered or mailed postage prepaid, by certified mail, return
receipt requested:

  (a)   if to the Company:         Attn: Kate W. Duchene, Esq.         With
copies to:

David A. Krinsky, Esq.
O’Melveny & Myers LLP
610 Newport Center Drive, Suite 1700
Newport Beach, California 92660
     (b)     if to Executive, to the Executive at the Executive’s last address
reflected in the Company’s payroll records.
Notice shall be effective when personally delivered, or five (5) business days
after being so mailed. Any party may alter the address to which communications
or copies are to be sent by giving notice of such change of address in
conformity with the provisions of this Section 27 for the giving of notice.

-13-



--------------------------------------------------------------------------------



 



28. COUNTERPARTS
     This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto reflected hereon as the signatories. Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.
29. WITHHOLDING TAXES
     The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.
30. SECTION 409A
     (a) If the Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1, 409A-1(i) as of the date of the Executive’s
separation from service, the Executive shall not be entitled to any payment or
benefit pursuant to Section 6, 7 or 8, as applicable, until the earlier of
(i) the date which is six (6) months after the Executive’s separation from
service for any reason other than death, or (ii) the date of the Executive’s
death. The provision of this Section 30 shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”).
Any amounts otherwise payable to the Executive upon or in the six (6) month
period following the Executive’s separation from service that are not so paid by
reason of this Section 30 shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after the Executive’s separation from service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of the Executive’s death).
     (b) To the extent that any reimbursements pursuant to Section 5 are taxable
to the Executive, any reimbursement payment due to the Executive pursuant to any
such provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related
expenses were incurred. The provision of benefits pursuant to Section 7(b)(iii)
and reimbursements pursuant to Section 5 are not subject to liquidation or
exchange for another benefits and the amount of such benefits and reimbursements
that the Executive receives in one taxable year shall not affect the amount of
such benefits or reimbursements that the Executive receives in any other taxable
year.

-14-



--------------------------------------------------------------------------------



 



31. LEGAL COUNSEL; MUTUAL DRAFTING
     Each party recognizes that this is a legally binding contract and
acknowledges and agrees that they had had the opportunity to consult with legal
counsel of their choice. Each party has cooperated in the drafting, negotiation
and preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against either party on the basis of
that party being the drafter of such language. Executive agrees and acknowledges
that he has read and understands this Agreement, is entering into it freely and
voluntarily and has been advised to seek counsel prior to entering into this
Agreement and has had ample opportunity to do so.
[Remainder of Page Intentionally Left Blank]

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first above written.

                  THE COMPANY:    
 
           
 
  By:             Name: Thomas D. Christopoul         Title: Chief Executive
Officer    
 
                EXECUTIVE:    
 
                          Anthony Cherbak    

-16-



--------------------------------------------------------------------------------



 



APPENDIX A
(Gross-Up Provisions)
     (a) In the event it is determined (pursuant to (b) below) or finally
determined (as defined in (c)(iii) below) that any payment, distribution,
transfer, benefit or other event with respect to the Company or a successor,
direct or indirect subsidiary or affiliate of the Company (or any successor of
affiliate of any of them, and including any benefit plan of any of them), and
arising in connection with an event described in Section 280G(b)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), occurring after the
Effective Date, to or for the benefit Executive or Executive’s dependents, heirs
or beneficiaries (whether such payment, distribution, transfer, benefit or other
event occurs pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Appendix A) (each a “Payment” and collectively the “Payments”) is or was subject
to the excise tax imposed by Section 4999 of the Code, and any successor
provision or any comparable provision of state or local income tax law
(collectively, “Section 4999”), or any interest, penalty or addition to tax is
or was incurred by Executive with respect to such excise tax (such excise tax,
together with any such interest, penalty, addition to tax, and costs (including
professional fees)) hereinafter collectively referred to as the “Excise Tax”),
then, within 10 days after such determination or final determination, as the
case may be, the Company shall pay to Executive (or to the applicable taxing
authority on Executive’s behalf) an additional cash payment (hereinafter
referred to as the “Gross-Up Payment”) equal to the amount such that after
payment by Executive of all taxes, interest, penalties, additions to tax and
costs imposed or incurred with respect to the Gross-Up Payment (including,
without limitation, any income and excise taxes imposed upon the Gross-Up
Payment), Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon such Payment or Payments. This provision is intended to
put Executive in the same position as Executive would have been had no Excise
Tax been imposed upon or incurred as a result of any Payment.
     (b) Except as provided in subsection (c) below, the determination that a
Payment is subject to an Excise Tax shall be made in writing by a certified
public accounting firm selected by Executive (“Executive’s Accountant”). Such
determination shall include the amount of the Gross-Up Payment and detailed
computations thereof, including any assumptions used in such computations (the
written determination of the Executive’s Accountant, hereinafter, the
“Executive’s Determination”). The Executive’s Determination shall be reviewed on
behalf of the Company by a certified public accounting firm selected by the
Company (the “Company’s Accountant”). The Company shall notify Executive within
10 business days after receipt of the Executive’s Determination of any
disagreement or dispute therewith, and failure to so notify within that period
shall be considered an agreement by the Company to make payment as provided in
subsection (a) above within 10 days from the expiration of such 10 business-day
period. In the event of an objection by the Company to the Executive’s
Determination, any amount not in dispute shall be paid within 10 days following
the 10 business-day period referred to herein, and with respect to the amount in
dispute the Executive’s Accountant and the Company’s Accountant shall jointly
select a third nationally recognized certified public accounting firm to resolve
the dispute and the decision of such third firm shall be final, binding and
conclusive upon the Executive and the Company. In such a case, the third
accounting firm’s findings shall be deemed the binding determination with
respect to the amount in dispute,

 



--------------------------------------------------------------------------------



 



obligating the Company to make any payment as a result thereof within 10 days
following the receipt of such third accounting firm’s determination. All fees
and expenses of each of the accounting firms referred to in this Appendix A
shall be borne solely by the Company.
     (c) (i) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service (or any successor thereof) or any state or local taxing
authority (individually or collectively, the “Taxing Authority”) that, if
successful, would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 30 days
after Executive receives written notice of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid; provided, however, that failure by Executive to give such
notice within such 30-day period shall not result in a waiver or forfeiture of
any of Executive’s rights under Section 10 and this Appendix A except to the
extent of actual damages suffered by the Company as a result of such failure.
Executive shall not pay such claim prior to the expiration of the 15-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes, interest, penalties
or additions to tax with respect to such claim is due). If the Company notifies
Executive in writing prior to the expiration of such 15-day period (regardless
of whether such claim was earlier paid as contemplated by the preceding
parenthetical) that it desires to contest such claim (and demonstrates to the
reasonable satisfaction of Executive its ability to make the payments to
Executive which may ultimately be required under this section before assuming
responsibility for the claim), Executive shall:
(A) give the Company any information reasonably requested by the Company
relating to such claim;
(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company that is reasonably acceptable to Executive;
(C) cooperate with the Company in good faith in order effectively to contest
such claim; and
(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all attorneys
fees, costs and expenses (including additional interest, penalties and additions
to tax) incurred in connection with such contest and shall indemnify and hold
Executive harmless, on an after-tax basis, for all taxes (including, without
limitation, income and excise taxes), interest, penalties and additions to tax
imposed in relation to such claim and in relation to the payment of such costs
and expenses or indemnification. Without limitation on the foregoing provisions
of this Appendix A, and to the extent its actions do not unreasonably interfere
with or prejudice Executive’s disputes with the Taxing Authority as to other
issues, the Company shall control all proceedings taken in connection with such
contest and, in its reasonable discretion, may pursue

 



--------------------------------------------------------------------------------



 



or forego any and all administrative appeals, proceedings, hearings and
conferences with the Taxing Authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax, interest or penalties
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance an amount equal to such payment to Executive, on an interest-free
basis, and shall indemnify and hold Executive harmless, on an after-tax basis,
from all taxes (including, without limitation, income and excise taxes),
interest, penalties and additions to tax imposed with respect to such advance or
with respect to any imputed income with respect to such advance, as any such
amounts are incurred; and, further, provided, that any extension of the statute
of limitations relating to payment of taxes, interest, penalties or additions to
tax for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount; and,
provided, further, that any settlement of any claim shall be reasonably
acceptable to Executive and the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest, as the case may
be, any other issue.
     (ii) If, after receipt by Executive of an amount advanced by the Company
pursuant to paragraph (c)(i), Executive receives any refund with respect to such
claim, Executive shall (subject to the Company’s complying with the requirements
of this Appendix A) promptly pay to the Company an amount equal to such refund
(together with any interest paid or credited thereof after taxes applicable
thereto), net of any taxes (including, without limitation, any income or excise
taxes), interest, penalties or additions to tax and any other costs incurred by
Executive in connection with such advance, after giving effect to such
repayment. If, after the receipt by Executive of an amount advanced by the
Company pursuant to paragraph (c)(i), it is finally determined that Executive is
not entitled to any refund with respect to such claim, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall be treated as a Gross-Up Payment and shall offset, to the extent
thereof, the amount of any Gross-Up Payment otherwise required to be paid.
     (iii) For purposes of this Appendix A, whether the Excise Tax is applicable
to a Payment shall be deemed to be “finally determined” upon the earliest of:
(A) the expiration of the 15-day period referred to in paragraph (c)(i) above if
the Company has not notified Executive that it intends to contest the underlying
claim, (B) the expiration of any period following which no right of appeal
exists, (C) the date upon which a closing agreement or similar agreement with
respect to the claim is executed by Executive and the Taxing Authority (which
agreement may be executed only in compliance with this Appendix A),

 



--------------------------------------------------------------------------------



 



(D) the receipt by Executive of notice from the Company that it no longer seeks
to pursue a contest (which shall be deemed received if the Company does not,
within 15 days following receipt of a written inquiry from Executive,
affirmatively indicate in writing to Executive that the Company intends to
continue to pursue such contest).

  (d)   As a result of uncertainty in the application of Section 4999 that may
exist at the time of any determination that a Gross-Up Payment is due, it may be
possible that in making the calculations required to be made hereunder, the
parties or their accountants shall determine that a Gross-Up Payment need not be
made (or shall make no determination with respect to a Gross-Up Payment) that
properly should be made (“Underpayment”), or that a Gross-Up Payment not
properly needed to be made should be made (“Overpayment”). The determination of
any Underpayment shall be made using the procedures set forth in paragraph
(b) above and shall be paid to Executive as an additional Gross-Up Payment. The
Company shall be entitled to use procedures similar to those available to
Executive in paragraph (b) to determine the amount of any Overpayment (provided
that the Company shall bear all costs of the accountants as provided in
paragraph (b)). In the event of a determination that an Overpayment was made,
Executive shall promptly repay to the Company the amount of such Overpayment
(together with interest at the applicable Federal rate provided for in Section
1274(d) of the Code from the date of such Overpayment to the date of such
repayment); provided, however, that the amount to be repaid by Executive to the
Company shall be subject to reduction to the extent necessary to put Executive
in the same after-tax position as if such Overpayment were never made.     (e)  
Nothing in this Appendix A is intended to violate the Sarbanes-Oxley Act of
2002, and to the extent that any advance or repayment obligation hereunder would
constitute such a violation, such obligation shall be modified so as to make the
advance a nonrefundable payment to the Executive and the repayment obligation
null and void to the extent required by such Act. Any payment due to the
Executive pursuant to this Appendix will be paid no later than the last day of
the end of the Executive’s taxable year following the taxable year in which the
Executive pays or remits the related taxes.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Release of Claims

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
SEPARATION AND GENERAL RELEASE AGREEMENT
          In exchange and consideration of the covenants undertaken and releases
contained in this Severance and General Release Agreement (“Agreement”),
                                         (“Employee”) and Resources Connection,
Inc. (“Resources”), agree as follows:
1. Termination: Effective                     , 200_, Resources and Employee
mutually agree that Employee’s employment with Resources and its affiliates
shall terminate. Accordingly, Resources and Employee acknowledge that any
employment or contractual relationship between them terminated on
                    , 200_, and that they have no further employment or
contractual relationship except as may arise out of this Agreement.
[OR]
Resignation: Effective                     , 200___, Resources and Employee
mutually agree that Employee will resign [his/her] position as
                                         and that [his/her] employment with
Resources and its affiliates shall be terminated. Accordingly, Resources and
Employee acknowledge that any employment or contractual relationship between
them will terminate on                     , 200_, and that they have no further
employment or contractual relationship except as may arise out of this
Agreement.
2. Severance: As a severance payment, Resources shall pay to Employee the
equivalent of                                          (___) weeks of
compensation, less standard withholding and authorized deductions. As part of
the severance package, Resources also agrees to pay to Employee a sum equivalent
to the cost of ___ (___) months of COBRA coverage for Employee at Employee’s
current benefit elections, less standard withholding and authorized deductions.
[These payments/This payment] shall be made in one lump sum within fourteen
(14) days after the execution of this Agreement. [Note: If over 40, must be at
least 10 days after.] Employee confirms that [he/she] has been paid any and all
accrued wages, including any bonus, retirement, and any other payments or
benefits and none shall accrue beyond                                         ,
200_, other than as set forth in this Agreement.
3. Stock Options: Employee’s stock option award which was originally granted
during [his/her] employment, shall vest as set forth in the applicable equity
incentive plan. As set forth in the applicable equity incentive plan, Employee
shall have                      term from the date of [his/her] termination to
exercise any or all of any vested options then remaining.
4. Company Property: Employee warrants and represents that [he/she] has returned
any and all property belonging to Resources.

 



--------------------------------------------------------------------------------



 



5. No Admission of Liability: Resources expressly denies any violation of any of
its policies, procedures, state or federal laws or regulations. Accordingly,
while this Agreement resolves all issues between Employee and Resources relating
to alleged violation of Resources’ policies or procedures or any state or
federal law or regulation, if any, this Agreement does not constitute an
adjudication or finding on the merits and it is not, and shall not be construed
as, an admission by Resources of any violation of its policies, procedures,
state or federal laws or regulations. Moreover, neither this Agreement nor
anything in this Agreement shall be construed to be or shall be admissible in
any proceeding as evidence of or an admission by Resources of any violation of
its policies, procedures, state or federal laws or regulations. This Agreement
may be introduced, however, in any proceeding to enforce the Agreement. Such
introduction shall be pursuant to an order protecting its confidentiality.
6. Release: Except for those obligations created by or arising out of this
Agreement, Employee, on behalf of [himself/herself], [his/her] descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue Resources, its divisions, affiliated
corporations, past and present, and each of them, as well as its and their
directors, officers, managers, shareholders, representatives, assignees,
successors, agents and employees, past and present, and each of them
(individually and collectively, “Releasees”). This release applies to any and
all claims, wages, agreements, obligations, demands, rights, causes of action
and liabilities of whatever kind or nature in law, equity or otherwise, whether
now known or unknown, suspected or unsuspected (collectively “Claims”), arising
out of or in any way connected with Employee’s employment relationship with, or
[his/her] resignation, separation or termination from, Resources, including,
without limitation, any Claims for severance pay, bonus or similar benefit, sick
leave, personal time off, retirement, vacation pay, holiday pay, life insurance,
health or medical insurance or any other non-ERISA fringe benefit, workers’
compensation or disability, or any other Claims resulting from any act or
omission by or on the part of Releasees committed or omitted prior to the date
of this Agreement, including, without limitation, any Claims under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the                                         
[State] antidiscrimination laws, or any other federal, state or local law,
regulation or ordinance.
7. Bar to Claims: It is a further condition of the consideration hereof and is
the intention of both parties in executing this instrument that the same shall
be effective as a bar as to each and every claim, demand and cause of action
hereinabove specified and, in furtherance of this intention, Employee hereby
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and conditions, including those
relating to unknown and unsuspected claims, demands and causes of actions, if
any, as well as those relating to any other claims, demands and causes of
actions hereinabove specified. Nothing contained in this Agreement shall be
interpreted to prevent any governmental agency from pursuing any matter which it
deems appropriate or to prevent Employee from filing a charge or administrative
complaint with any governmental administrative agency; provided, however, that
any and all remedies available on behalf of Employee are covered by the releases
in this Agreement.

 



--------------------------------------------------------------------------------



 



8. Unknown Claims: Employee acknowledges that [he/she] may hereafter discover
claims or facts in addition to or different from those which [he/she] now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected the terms of this Agreement. Nevertheless, Employee hereby
waives any right, claim or cause of action that might arise as a result of such
different or additional claims or facts. Employee acknowledges that [he/she]
understands the significance and consequence of such release and such specific
waiver.
[OR, If California Employee]
Unknown Claims: It is the intention of Employee in executing this instrument
that the same shall be effective as a bar to each and every claim, demand and
cause of action hereinabove specified. In furtherance of this intention,
Employee hereby expressly waives any and all rights and benefits conferred upon
[him/her] by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating to any other claims, demands and causes of action
hereinabove specified. SECTION 1542 provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Employee acknowledges that [he/she] may hereafter discover claims or facts in
addition to or different from those which Employee now knows or believes to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected this settlement. Nevertheless, Employee hereby waives any right, claim
or cause of action that might arise as a result of such different or additional
claims or facts. Employee acknowledges that [he/she] understands the
significance and consequence of such release and such specific waiver of SECTION
1542.
9. ADEA Waiver: Employee expressly acknowledges and agrees that, by entering
into this Agreement, [he/she] is waiving any and all rights or claims that
[he/she] may have arising under the Age Discrimination in Employment Act of
1967, as amended, which have arisen on or before the date of execution of this
Agreement. Employee further expressly acknowledges and agrees that:

  a.   In return for this Agreement [he/she] will receive compensation beyond
that which [he/she] already was entitled to receive before entering into this
Agreement;

 



--------------------------------------------------------------------------------



 



  b.   [He/She] is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement;     c.   [He/She] was given a copy of
this Agreement on ______, 200_, and informed that [he/she] had 21 days within
which to consider the Agreement; however, Employee may waive the 21-day period;
and     d.   [He/She] was informed that [he/she] has seven (7) days following
the date of execution of the Agreement in which to revoke the Agreement.

10. Confidentiality: The parties agree to keep the terms and conditions of this
Agreement confidential. Employee agrees that [he/she] will not disclose the
terms of this Agreement to any individual, including, but not limited to, any
current or former employee of Resources, provided however, that Employee may
disclose the terms of the Agreement to [his/her] personal financial or tax
advisors who have a legitimate need to know and who shall also agree to be bound
by this confidentiality provision. Resources agrees that it will not disclose
the terms of this Agreement to any individual, except for Resource’s executive
management, legal or tax advisors, or other Resources personnel who have a
legitimate need to know in order to execute this Agreement, all of whom shall
also agree to be bound by this confidentiality provision. The parties agree that
this confidentiality provision is a material term of the Agreement and, if
breached, damages would be difficult to ascertain. Accordingly, either party
found in breach of this provision shall pay to the non-breaching party
liquidated damages in the amount of $5,000.00 per occurrence, plus reasonable
attorneys’ fees incurred to enforce this provision.
11. Non-Disparagement: Employee and Resources agree that they will not make any
defamatory or disparaging oral or written comments or statements concerning the
other, [his/her] or its business, reputation, employees, or past or present
directors or affiliates or subsidiaries. The parties agree that this
non-disparagement clause is a material term of the Agreement and, if breached,
damages would be difficult to ascertain. Accordingly, either party found in
breach of this provision shall pay to the non-breaching party liquidated damages
in the amount of $25,000.00 per occurrence, plus reasonable attorneys’ fees
incurred to enforce this provision.
12. Severability: If any provision of this Agreement or its application is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
application and, therefore, the provisions of this Agreement are declared to be
severable.
13. Confidentiality, Employee Inventions and Non-Solicitation Agreement: In
accordance with the paragraph below, the provisions of the Confidentiality,
Employee Inventions and Non-Solicitation Agreement signed by Employee on
                    , 200_, and annexed hereto as Exhibit A, shall remain in
full force and effect. The parties agree that this is a material term of this
Agreement and, if breached, damages would be difficult to ascertain.
Accordingly, if Employee is found in breach of this provision, [he/she] shall
pay to Resources liquidated

 



--------------------------------------------------------------------------------



 



damages in the amount of $25,000.00 per occurrence, plus reasonable attorneys’
fees incurred to enforce this provision.
14. Integrated Agreement: This Agreement is an integrated agreement and is the
entire agreement and final understanding between the parties concerning
Employee’s employment, Employee’s termination from Resources and the other
subject matters addressed herein. Accordingly, it supersedes all prior
negotiations and all agreements whether written or oral, concerning the subject
matters herein, with the exception of the Confidentiality, Employee Inventions
and Non-Solicitation Agreement, as noted herein. This Agreement may be modified
only by a writing signed by the parties.
15. No Assignment: Employee warrants and represents that [he/she] has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and Employee shall defend,
indemnify and hold harmless Resources from and against any claim based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.
16. Arbitration: Any controversy or claim between Employee and Resources arising
out of, relating to or connected with this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, shall be submitted to arbitration, to
be held in                      County [County in which employee works], in
accordance with the applicable state statutory scheme. In the event either party
institutes arbitration under this Agreement, the party prevailing in any such
dispute shall be entitled, in addition to all other relief, to reasonable
attorneys’ fees relating to such arbitration. The nonprevailing party shall be
responsible for all costs of the arbitration, including but not limited to, the
arbitration fees, and court reporter fees.
15. Telecopied Signatures: In order to expedite the execution of this Agreement,
telecopied signatures may be used in place of original signatures on this
Agreement or any document delivered pursuant hereto. Employee and Resources
intend to be bound by the signatures on the telecopied document, are aware that
the other party will rely on the telecopied signatures, and hereby waive any
defenses to the enforcement of the terms of this Agreement based on the use of
and reliance upon telecopied signatures. Following any facsimile transmittal,
the respective party shall deliver the original instrument by reputable
overnight courier in accordance with the notice provisions of this Agreement.
16. Governing Law: The rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of                                          [State in which employee
works] without regard to principles of conflict of laws.
17. Drafting of Agreement: Each party has cooperated in the drafting and
preparation of this Agreement. Hence, this Agreement shall not be construed
against any party on the basis that the party was the drafter, and Employee
waives the benefits of any statutory or other presumption to the contrary.

 



--------------------------------------------------------------------------------



 



18. Advice of Counsel: In entering this Agreement, the parties represent that
they have relied upon (or been given an opportunity to rely upon) the advice of
their attorneys, who are attorneys of their own choice, and that the terms of
this Agreement have been completely read and explained to them by their
attorneys (or they have chosen to forgo such advice and explanation), and that
those terms are fully understood and voluntarily accepted by them.
19. Waiver of Breach: No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless in writing and signed by the
party waiving the breach.
20. Supplementary Documents: All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Agreement and which are not inconsistent with its terms.
21. Notice: Any notice required to be given to Resources pursuant to this
Agreement, shall be in writing and shall be deemed to have been sufficiently
given either when served personally or via facsimile and addressed to the
appropriate party. Any notice required to be given to Employee pursuant to this
Agreement shall be in writing and shall be deemed to have been sufficiently
given when served personally, by first class mail or via facsimile. Notices to
Resources shall be effective only when addressed to: Chief Legal Officer,
Resources Global Professionals, 17101 Armstrong Avenue, Irvine, California
92614; facsimile (714) 430-6405. Notice to Employee shall be effective only when
addressed to:                                                             .
22. Headings Not Controlling: Headings are used only for ease of reference and
are not controlling.
The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury that the
foregoing is true and correct.
EXECUTED this ______ day of                     , 2008, in Irvine, Orange
County, California.
__________________________
Kate W. Duchene
Chief Legal Officer
For Resources Connection LLC
EXECUTED this ______ day of                     , 2008, in                     
[CITY],                      County,                     .
___________________________
[Employee Name]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND WAIVER
     I,                                         , hereby acknowledge that I was
given 21 days to consider the foregoing Agreement and voluntarily chose to sign
the Agreement prior to the expiration of the 21-day period.
     I declare under penalty of perjury under the laws of the State of
                     [State in which employee works] that the foregoing is true
and correct.
     EXECUTED this ___ day of                      2008, at                     
County,                       [State].

         
 
 
 
[Employee Name]    

 



--------------------------------------------------------------------------------



 



Exhibit A
COPY OF CONFIDENTIALITY, EMPLOYEE INVENTIONS AND NON-SOLICIATION AGREEMENT
PDF file under separate cover

 